 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   JOSE VICTOR GOMEZ,                                  No. 2:17-cv-0305 JAM KJN P

12                       Petitioner,

13            v.                                         ORDER

14   S. SHERMAN, Warden,

15                       Respondent.

16

17            Petitioner requested the appointment of counsel. There currently exists no absolute right
18   to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th
19   Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage of
20   the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.
21   In the present case, the court does not find that the interests of justice would be served by the
22   appointment of counsel. If petitioner seeks appointment of counsel on appeal, he must file his
23   request for counsel in the Ninth Circuit.
24            In addition, petitioner seeks an extension of time in which to file a certificate of
25   appealability in the Ninth Circuit. Petitioner is advised that he must file a request to extend any
26   deadlines before the Ninth Circuit in his appeal pending before the Ninth Circuit, case No. 19-
27   17582.
28
 1            Accordingly, IT IS HEREBY ORDERED that petitioner’s requests (ECF No. 30) are

 2   denied without prejudice.

 3   Dated: January 21, 2020

 4

 5

 6   /gome0305.110

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
